Citation Nr: 9910671	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  96-36 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1998) for residuals of a 
left hip fracture.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The Board remanded the case in May 1997 for further 
development, to include obtaining any additional medical 
evidence, obtaining an accident report concerning the 
veteran's January 1995 fall and injury, and affording him a 
VA examination by the appropriate specialist.  The RO 
accomplished the additional development and returned the 
claims file to the Board.  

Thereafter, in January 1999, the appellant presented 
testimony at a hearing held by video conference before the 
undersigned Member of the Board.  During this hearing, the 
veteran claimed that he favors his left side, thereby putting 
a strain on his back and causing a pinched nerve.  Inasmuch 
as this issue has not been developed or certified for 
appellate review, it is not for consideration at this time.  
It is, however, being referred to the RO for clarification, 
and, if necessary, appropriate action.


FINDINGS OF FACT

1. The veteran sustained a left hip intertrochanteric 
fracture and underwent subsequent surgery for this injury 
in the course of treatment during hospitalization at a VA 
facility from January 24 through March 24, 1995.

2. The probative and persuasive evidence of record does not 
show that the veteran's left hip intertrochanteric 
fracture and subsequent surgery is productive of current 
disability.

CONCLUSION OF LAW

A left hip intertrochanteric fracture sustained by the 
veteran in the course of treatment during hospitalization at 
a VA facility, which required subsequent surgery, is 
productive of no current residual disability; as such, the 
requirements for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West 1991) 
have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.358 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Records pertaining to the veteran's hospitalization at a VA 
facility from January 24 through March 24, 1995, reflect that 
the veteran fell and sustained a left hip intertrochanteric 
fracture and underwent subsequent surgery for this injury 
during this period of inpatient treatment.  Specifically, a 
January 28, 1995, treatment report notes that the veteran was 
found on the floor, lying on his left side at the foot of the 
bed.  He was returned to bed and a 2 centimeter by 2 
centimeter laceration on his left knee was noted.  Upon X-ray 
testing on January 29, 1995, it was determined that the 
veteran had sustained a left hip fracture and, on January 30, 
1995, he underwent an open reduction and internal fixation 
with placement of a sliding compression hip screw.  These 
records show that the veteran had an unremarkable 
postoperative course and was transferred to the Physical 
Medicine and Rehabilitation Service for comprehensive 
rehabilitation.  At the time of discharge, the records 
reflect that the veteran was independent with ambulation to 
more than 500 feet with a forearm crutch, stairs, all 
activities of daily living (ADLs) with adaptive equipment, 
and all transfers and bed mobility.

A Report of Special Incident Involving a Beneficiary, dated 
in January 1995, reflects that, on January 28, 1995, the 
veteran was found on the floor at the foot of the bed on his 
left side and a physician was notified.  The veteran 
complained of left hip pain and films showed that he had a 
femoral head fracture.  He was scheduled for orthopedic 
surgery.

A February 1995 Memorandum from the Head Nurse regarding the 
veteran's fall and injury notes that he was found on the 
floor at the foot of the bed, lying on his left side.  He was 
assisted back to bed and a physician was notified of the 
incident.  Subsequent X-ray testing showed that the veteran 
had a hip fracture.  

The veteran's recollection of the incident is somewhat 
different from the Report of Special Incident Involving a 
Beneficiary and Memorandum from the Head Nurse.  In his 
August 1996 Appeal to Board of Veterans' Appeals, VA Form 9, 
the veteran recalled that he was admitted to the VA hospital 
on January 25, 1995 and, due to his weakened state, he 
required assistance getting to and from the bathroom.  Thus, 
on one occasion, he was assisted to the bathroom and, 
although he rang for assistance repeatedly, no one came to 
help him back to his bed for one and one half hours.  
Accordingly, he tried to make it to the bed alone, using an 
intravenous (IV) stand for support.  However, before he 
reached the bed, someone came in and "grabbed" at him, 
causing him to fall to the floor.

A May 1997 statement from the veteran's chiropractor reflects 
that the veteran sought chiropractic treatment beginning in 
April 1996.  The chiropractor noted that the veteran had a 
history of fracture of the left acetabulum and left femur 
sustained during VA hospitalization which has been productive 
of localized pain and restricted motion.  The chiropractor 
added that acetabular soreness and pain had been increasing 
slowly since the introduction of trauma occasioned by the 
fall.

Upon VA examination in September 1997, the veteran reported 
that, since the January 1995 hip fracture and subsequent 
surgery, he has noticed increasing left leg symptoms which, 
at the time of the examination, radiated from his left hip 
down into the lateral aspect of his left foot.  A history of 
compression fracture of the lumbar spine and minimal low back 
pain was also noted.  The veteran stated that he had never 
scheduled follow-up treatment with the Orthopedic Clinic at 
the VA hospital.  Physical examination revealed that the 
veteran walked with a slow antalgic gait.  Internal and 
external rotation of the hip was not productive of pain, 
neurologic evaluation revealed physiologic and symmetrical 
reflexes and strength, and diminished sensation to the S-1 
distribution on the left side was demonstrated.  Straight leg 
raising was productive of some mild increase of the veteran's 
left leg symptoms.  The impression was history of fall in 
hospital in January 1995 with intertrochanteric hip fracture 
on the left, non-service connected, status post open 
reduction and internal fixation of the left hip fracture and 
probable lumbar radiculopathy with left leg symptoms.  The 
examiner stated that the veteran's claims file had been 
reviewed and commented that the additional disability that 
the veteran suffered was probably not due to the injury 
sustained to the left hip during the VA treatment and 
hospitalization.  He further commented that the veteran had 
progressive degeneration of the lumbar spine and probably 
manifested a lumbar radiculopathy which gave him his 
symptomatic complaints.

During his February 1999 personal hearing held by video 
conference, the veteran testified that, prior to the fall, he 
had no left hip problems.  Transcript (Tr.) at 10.  Since the 
fall, the veteran reported that he has been able to ambulate 
with occasional use of a wheel chair, hand walker, or hand 
crutch.  Transcript (Tr.) at 8-9 and 11.  He stated that he 
experiences pain and favors his left side during ambulation.  
Tr. at 8.

Pertinent Law and Regulations

38 U.S.C.A. § 1151:  Historically, the Board notes that in 
November 1991, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter Court), 
invalidated 38 C.F.R. § 3.358(c)(3), part of the regulation 
applicable to cases involving claims under 38 U.S.C.A. § 
1151.  Gardner v. Derwinski, 1 Vet. App. 584 (1991).  The 
Court's decision was affirmed by the United States Court of 
Appeals for the Federal Circuit (Gardner v. Brown, 5 F.3rd 
1456 (Fed. Cir. 1993)) and then by the United States Supreme 
Court (Supreme Court) (Brown v. Gardner, 115 S. Ct. 552 
(1994)).

Thereafter, the Secretary of the VA sought an opinion from 
the Attorney General of the United States as to the full 
extent to which benefits were authorized under the decision 
of the Supreme Court.  In essence, the Department of Justice 
found that "[their] conclusion [was] that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."  United States Department of Justice, Office of 
Legal Counsel (January 20, 1995).  The Attorney General also 
expressed that footnote 3 of the Gardner decision "...is 
read most accurately as excluding from coverage under § 1151 
only those injuries that are the certain, or perhaps the very 
nearly certain, result of proper medical treatment."  Id.

On March 16, 1995, amended regulations were published 
deleting the fault or accident requirement of 38 C.F.R. § 
3.358, in order to conform the regulation to the Supreme 
Court decision.  The provisions of 38 C.F.R. § 3.358, 
excluding section (c)(3), remained valid.  See Gardner, 115 
S. Ct. 552, 556 n.3 (Wherein the Supreme Court stated: "We 
do not, of course, intend to cast any doubt on the 
regulations insofar as they exclude coverage for incidents of 
a disease's or injury's natural progression, occurring after 
the date of treatment. . . .VA's action is not the cause of 
the disability in those situations.").

Subsequently, Congress amended 38 U.S.C.A. § 1151, by section 
422(a) of Pub. L. No. 104-204, 110 Stat. 2874, 2926 (1996).  
The amendment, in essence, provides that compensation be 
awarded as if service-connected for additional disability, 
not the result of an individual's willful misconduct, caused 
by VA treatment and proximately due to VA's "carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instances of fault" or due to "an event not 
reasonably foreseeable."  38 U.S.C.A. § 1151.

However, in a precedent opinion, the VA Office of the General 
Counsel held that all claims for benefits under 38 U.S.C.A. § 
1151, filed before October 1, 1997, must be adjudicated under 
the provisions of section 1151 as they existed prior to that 
date.  VAOPGCPREC 40-97 (O.G.C. 40-97).

As the veteran in this case originally filed his claim for 
compensation under 38 U.S.C.A. § 1151 in February 1995, the 
Board finds that the applicable statutory and regulatory law 
is the law in effect before October 1, 1997, under 38 
U.S.C.A. § 1151, and its predecessors, and 38 C.F.R. § 3.358, 
as amended.

In pertinent part, statutory law provides that when there is 
no willful misconduct by a veteran, additional disability 
resulting from VA hospitalization, medical or surgical 
treatment causing injury, or aggravation thereof, shall be 
compensated as if service connected.  38 U.S.C.A. § 1151.

The regulation implementing the statute, provides that in 
determining if additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  As applied to medical 
or surgical treatment, the physical condition prior to the 
disease or injury will be the condition which the specific 
medical or surgical treatment was designed to relieve.  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization, etc., was authorized.  38 C.F.R. § 3.358 (as 
in effect prior to October 1, 1997).

In determining whether such additional disability resulted 
from a disease or injury or an aggravation of an existing 
disease or injury suffered as a result of VA hospitalization, 
medical, or surgical treatment, it will be necessary to show 
that the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith.  38 C.F.R. § 
3.358 (b) and (c).  The mere fact that aggravation occurred 
will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of training, hospitalization, 
medical, or surgical treatment.  38 C.F.R. § 3.385(c)(2).

Well Grounded Claims:  A claimant seeking benefits under a 
law administered by the Secretary of Veterans Affairs has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  If the claim is well grounded, the Secretary is 
obligated to assist a claimant in developing evidence 
pertaining to the claim.  38 U.S.C.A. § 5107(a).  If the 
claim is not well grounded, there is no duty to assist.  Epps 
v. Brown, 126 F.3d 1464 (Fed. Cir. 1997), aff'g Epps v. 
Brown, 9 Vet. App. 341 (1996); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  Thus, the threshold question regarding the 
veteran's appeal is whether he has presented a well-grounded 
claim.

A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Murphy, supra.  To present a well-
grounded claim, the claimant must provide evidence; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The evidence the claimant provides must be 
sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible.  Lathan v. Brown, 7 
Vet. App. 359 (1995).  Where the determinative issue is 
factual in nature, competent lay evidence may suffice.  
Gregory v. Brown, 8 Vet. App. 563 (1996).  Where the 
determinative issue involves medical etiology or diagnosis, 
medical evidence is required.  Lathan, supra.

The Court has repeatedly held that, in order for a claim for 
service connection to be well grounded, there must be medical 
evidence of current disability, lay or medical evidence of 
incurrence or aggravation of a disease or injury in service, 
and medical evidence of a nexus (i.e., a link or a 
connection) between the injury or disease in service and the 
current disability.  See Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Similarly, a claim for 38 U.S.C.A. § 1151 benefits must be 
accompanied by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.  
Precedent opinions of the VA General Counsel have noted that, 
although claims under section 1151 are not based upon actual 
service connection, there are similarities in their 
adjudication, including the requirement of a well-grounded 
claim and medical evidence to establish a causal connection 
between the claimed injury and the disability in issue.  See 
VAOGCPREC 7-97 (Jan. 29, 1997); VAOGCPREC 8-97 (Feb. 11, 
1997).  See also Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993), holding that a veteran must submit evidence 
sufficient to well ground a claim for benefits under 38 
U.S.C.A. § 1151.

Analysis

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented a claim which is plausible.  In this regard, the 
Board notes that the facts show that the veteran sustained a 
left hip intertrochanteric fracture in the course of 
treatment during hospitalization at a VA facility, he reports 
that he has continued to experience lower left impairment 
since this injury, and his chiropractor (a trained health 
care professional) has stated that this injury has been 
productive of increasing localized pain and restricted 
motion.  The Board further finds that all relevant facts have 
been properly developed and the record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).  

The veteran alleges that he experiences pain with ambulation 
and left leg symptoms, which radiate from his left hip down 
into the lateral aspect of his left foot, as a result of a 
fall which occurred in the course of treatment during 
hospitalization at a VA facility from January 24 through 
March 24, 1995.  

The medical evidence of record, subsequent to the January 
1995 injury, consists of a May 1997 statement from the 
veteran's chiropractor and a September 1997 report of VA 
joints examination.  Although the veteran's chiropractor 
attributes localized pain, restricted motion, and slowly 
increasing acetabular soreness and pain to the trauma 
occasioned by the fall in the course of treatment during 
hospitalization at a VA facility; the report of VA joint 
examination, performed by a physician, reflects the 
examiner's opinion that the additional disability that the 
veteran suffers is probably not due to the injury sustained 
to the left hip during the VA treatment and hospitalization.

The Board notes that the statement provided by the veteran's 
chiropractor is based on a history of this incident which was 
provided to the chiropractor by the veteran rather than a 
review of the relevant treatment records.  In contrast, the 
opinion expressed by the VA examiner was specifically based 
on a review of the veteran's claims file.  In this respect, 
the Court has held that mere transcription of reported 
medical history does not transform the information into 
competent medical evidence.  See Leshore v. Brown, 8 Vet. 
App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 233 
(1993). In contrast, the VA examiner undertook a more 
thorough review of the medical question presented and was 
able to offer a more considered opinion.

Thus, the Board finds that the greater weight of the 
probative and persuasive evidence of record does not show 
that the veteran's left hip intertrochanteric fracture and 
subsequent surgery, sustained during hospitalization at a VA 
facility from January 24 through March 24, 1995, is 
productive of current disability, the veteran's claim fails 
to meet the requirements for entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 
and, thus, must be denied.


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of a left hip fracture is 
denied.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

 

